Citation Nr: 0204409	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right hip fracture, currently evaluated 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which granted an increased 
10 percent rating for service-connected residuals of a 
fracture of the right hip.  The veteran was notified of this 
decision in February 2000.  A notice of disagreement was 
received in April 2000, and the veteran appealed for an 
increased rating.  The statement of the case was issued in 
May 2000, and a substantive appeal addressing this issue was 
received in June 2000.  A personal hearing was held before an 
RO hearing officer in August 2000.  In a September 2000 
decision, the RO granted an increased 20 percent rating for 
service-connected residuals of a right hip fracture.  In a 
July 2001 rating decision, the RO granted service connection 
for low back strain, rated 20 percent disabling, secondary to 
service-connected residuals of a right hip fracture.


FINDING OF FACT

The veteran's service-connected residuals of a right hip 
fracture are no more than moderate in degree, and are 
manifested by limitation of hip motion on flexion and 
abduction, and subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right hip fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1968 to April 
1970, including service in Vietnam.  A review of his service 
medical records shows that in mid-March 1969, he was thrown 
from a truck and received fractures of the right wrist and 
right acetabulum.  The veteran was placed in traction for the 
latter injury.  A clinical history dated in late March 1969 
notes that X-ray studies showed a questionable fracture 
(hairline) of the right acetabulum.  An X-ray study of the 
pelvis was performed on April 1, 1969, and showed a fracture 
of the right acetabulum extending into the inner aspect of 
the pelvis at the innominate line.  There was no significant 
displacement of the fracture fragments.  No other fractures 
were seen.  A June 1969 patient's summary sheet reflects a 
diagnosis of a healed fracture of the right acetabulum.

At a June 1970 VA orthopedic examination, an X-ray study of 
the veteran's pelvis and right hip was performed, and showed 
satisfactory joint relationships.  A symmetrical pelvic ring 
was present and there was no definite evidence of previous 
bone injury.  The examiner diagnosed residuals of an old 
healed fracture of the right hip.

In an October 1970 rating decision, the RO established 
service connection for residuals of a right hip fracture, 
with a 10 percent rating.

At a July 1975 VA orthopedic examination, an X-ray study of 
the veteran's right hip was performed, and showed no definite 
abnormality.  The articular surfaces of the joint were intact 
and there was no evidence of fracture.

In a July 1975 rating decision, the RO decreased the rating 
for service-connected residuals of a right hip fracture from 
10 percent to 0 percent.

A June 1980 VA outpatient treatment record shows that the 
veteran complained of right hip pain.  An X-ray study of the 
right hip was performed, and was perfectly normal.

In November 1999, the veteran's representative submitted a 
claim for an increased rating for the service-connected right 
hip disability.  He enclosed a letter from a private 
physician, C. B. Montano, MD, who indicated that the veteran 
was 
". . .experiencing severe recurrent arthritic pain in his 
right hip which has occurred due to an old traumatic fracture 
he sustained in 1970."

At a February 2000 VA orthopedic examination, the veteran 
complained of intermittent aches and pains in the right hip, 
particularly with weightbearing.  He reported stiffness in 
the morning and difficulty moving around until he limbered up 
his right hip, which then improved over the course of the 
day.  He said he usually took 2 or 3 tablets of aspirin daily 
for right hip pain.  He stated that he sometimes had pain 
after sitting or lying down for a long time, and after 
walking a great deal.  He reported difficulty tying his right 
shoe and in picking items up off the floor because of right 
hip pain.  He said that cold weather was especially 
bothersome to the right hip.  On examination, the veteran's 
gait showed no limping or gross abnormality.  There was some 
tenderness in the areas of the right greater trochanteric and 
the proximal iliotibial tract.  There was no muscle atrophy 
noted.  The pelvis was equal on standing, and there was no 
postural abnormality.  Active and passive adduction was 
limited to 20 degrees.  Active and passive abduction was 
limited to 30 degrees due to pain.  Active and passive 
external rotation was limited to 45 degrees due to pain.  
Active and passive internal rotation was limited to 30 
degrees with pain.  Active flexion was limited to 108 
degrees.  Passive flexion was limited to 116 degrees.  
External rotation was limited to 8 degrees actively and 
limited to 12 degrees passively.  Muscle strength in the 
right hip was normal, except the right hip flexor which was 
4/5.  The diagnostic assessment was chronic right hip pain 
with history of right hip fracture with clinical signs and 
symptoms suggesting degenerative arthritis of the right hip.  
The examiner indicated that there was decreased range of 
motion of the right hip, and that he had ordered an X-ray 
study of the right hip.

At an August 2000 RO hearing, the veteran reiterated many of 
the complaints voiced at his February 2000 VA examination.  
He essentially asserted that his service-connected residuals 
of a right hip fracture were more disabling than currently 
evaluated.  He complained of right hip pain, and said his 
right hip bothered him more during cold weather, and 
sometimes he limped as a result.  He said he had difficulty 
bending down and tying his shoes.  He said his hip disability 
affected his ability to walk long distances; he said that it 
sometimes began bothering him after walking a block, and 
sometimes after a mile.  He said he had not missed work due 
to the hip disability.  He stated that although his recent VA 
examination was very thorough, his symptoms were relatively 
mild that day.  He said that after the examination, he was in 
more pain than before the examination, and was limping as a 
result of the examiner's manipulations of his hip.  He said 
he underwent an X-ray study of his hip.  The veteran's 
representative requested that the RO obtain a copy of the X-
ray study.

In August 2000, the RO contacted the VA Medical Center (VAMC) 
and requested a copy of any X-ray study of the veteran's 
right hip dated since February 2, 2000.  In October 2000, the 
VAMC indicated that no X-ray reports were available.

In a September 2000 decision, the RO granted an increased 20 
percent rating for service-connected residuals of a right hip 
fracture.

At a November 2000 VA orthopedic examination performed to 
evaluate a back disability, the examiner noted that the 
veteran walked without limping, and that he appeared to be 
free of any neurological deficit in the lower extremities.

By a letter to the veteran dated in January 2002, the RO 
informed him of the recent passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).

By a statement dated in March 2002, the veteran's 
representative noted that the RO had not obtained X-ray 
evidence of the veteran's right hip to determine whether he 
had arthritis in the hip.  He asserted that an increased 
rating should be assigned as the veteran's symptoms reflected 
marked hip disability under Diagnostic Code 5255.

II.  Analysis

VCAA

In November 2000, while the veteran's case was pending on 
appeal, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law, and a recently promulgated companion regulation, 
redefine the VA's obligation with respect to notice to a 
claimant and duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45632 (2001) (codified 
at 38 C.F.R. § 3.159).  Regarding the duty to notify, the RO 
has notified the veteran regarding the necessity for evidence 
that his service-connected disability is more disabling than 
currently evaluated.  With respect to the duty to assist, the 
file shows that the VA has made reasonable efforts to obtain 
relevant records, that the veteran has undergone a VA 
examination, and that there is no indication from the veteran 
that there is additional outstanding evidence which would be 
relevant to his claim.  After reviewing the claims file, the 
Board concludes that the VA has complied with the notice and 
duty to assist provisions contained in the new law and 
regulation.  Id.  Although the veteran's representative has 
asserted that an X-ray study of the veteran's right hip 
should be obtained to determine whether arthritis is present 
in the hip, the Board finds that such a study is not 
necessary, as a higher rating could not be granted for this 
disability even if arthritis is present.  Governing 
regulation provides that arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 
5010 (2001).  As noted below, a higher rating is not in order 
under the pertinent limitation of motion codes.

Pertinent Criteria

The veteran contends that his service-connected residuals of 
a right hip fracture are more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).

The RO has assigned a 20 percent rating for service-connected 
residuals of a right hip fracture, under DC 5255.  Under DC 
5255, impairment of the femur, with malunion, is rated 10 
percent when there is slight knee or hip disability, 20 
percent when such impairment is moderate, and 30 percent when 
such impairment is marked.  38 C.F.R. § 4.71a, DC 5255 
(2001).  The criteria for even higher ratings under this code 
are inapplicable to the present case, as they pertain to 
fracture of the surgical neck, the shaft, or the anatomical 
neck of the femur.  In this case, the medical evidence 
demonstrates that the veteran suffered a fracture of the 
acetabulum, not the femur.  (The acetabulum is the large cup-
shaped cavity on the lateral surface of the os coxae in which 
the head of the femur articulates.)  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 11 (28th ed. 1994).

There is no evidence of ankylosis of the hip or flail joint 
of the hip to support application of DC 5250 or DC 5254, 
respectively.  In rating impairment of a thigh in the absence 
of ankylosis of the hip, flexion, extension, and abduction 
are evaluated.  Normal hip flexion and abduction are 125 and 
45 degrees, respectively.  38 C.F.R. § 4.71, Plate II.  A 
higher rating is not in order under DCs 5251 or 5253 
(pertaining to limitation of extension of the thigh and 
impairment of the thigh), as the veteran is already in 
receipt of the maximum rating available under these Codes.  
38 C.F.R. § 4.71a, DC 5251, 5253.  For limitation of flexion 
of a thigh, a 40 percent rating is assigned when limitation 
is to 10 degrees, a 30 percent rating is assigned when 
limitation is to 20 degrees, a 20 percent rating is assigned 
when limitation is to 30 degrees, and a 10 percent rating is 
assigned when limitation is to 45 degrees.  38 C.F.R. § 
4.71a, DC 5252.  The medical evidence demonstrates that 
active flexion of the veteran's right hip was limited to 108 
degrees on examination in February 2000.  Even with 
consideration of pain on motion, the veteran's limitation of 
flexion of the thigh does not warrant a 10 percent rating, 
let alone a rating higher than 20 percent.  38 C.F.R. §§ 
4.40, 4.45, 4.71a, DC 5252;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).
 
The RO has assigned a 20 percent rating under Code 5255.  In 
this regard, the Board notes that there is no evidence of 
malunion of a fracture of the femur; as noted above, the 
veteran's femur has never been fractured, and there is no 
evidence of malunion of the acetabulum.  Therefore, it is 
evident that the veteran's right hip disability has been 
rated under DC 5255 by analogy.  38 C.F.R. § 4.20 (2001) 
(When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  

Reasons for Decision

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the Board finds that the preponderance of the 
evidence is against awarding an evaluation greater than 20 
percent for the veteran's right hip disability.  The 
veteran's subjective complaints include right hip pain and 
stiffness, aggravated by cold weather and prolonged walking.  
Objective evidence of disability includes some limitation of 
hip motion on flexion and abduction.  There is some evidence 
of discomfort on motion of the hip.  Otherwise, there is no 
objective evidence of instability, weakness, swelling, 
deformity or atrophy.  Considering the subjective complaints 
in light of this objective evidence, the Board concludes that 
the overall disability picture more nearly approximates the 
criteria required for a 20 percent rating (moderate hip 
disability), than those required for a 30 percent rating 
under Code 5255.  Hence, the lower 20 percent rating is 
warranted.  38 C.F.R. § 4.7 (2001).

As the preponderance of the evidence is against the claim for 
an increase in the 20 percent rating for residuals of a right 
hip fracture, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a right hip fracture is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

